Citation Nr: 0202436	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  98-19 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
patellofemoral syndrome of the right knee.

2.  Entitlement to a compensable disability rating for 
patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The veteran had active service from March 1977 to March 1997.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia that denied the benefits 
sought on appeal.

In June 2000, the Board issued a decision on this claim that 
denied entitlement to a compensable disability rating for 
patellofemoral syndrome of the knees.  The veteran appealed 
the Board's June 2000 decision to the United States Court of 
Appeals for Veterans Claims (Court), which, upon a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion) by the Secretary of Veterans Affairs and the veteran, 
issued an Order dated in February 2001 that vacated the 
Board's June 2000 decision.  The case has been returned to 
the Board for further appellate review.


REMAND

The Board notes that evidence pertinent to the issues on 
appeal was received at the Board subsequent to the Court's 
February 2001 Order.  In correspondence received in August 
2001, the veteran, through her representative, waived initial 
RO consideration of this evidence.  However, in 
correspondence received in October 2001, the veteran has 
indicated that she no longer desired to waive initial RO 
consideration of this evidence.  

The Board notes that the veteran's request was received 
before the effective date of regulation changes that 
generally permit Board development and consideration of 
additional evidence, see 67 Fed. Reg. 3,099 (2002) (amending 
38 C.F.R. § 20.1304).  Since the request was submitted while 
the previous regulation was in effect, in fairness to the 
veteran, the request will be considered under the regulation 
that was in effect when the October 2001 request was 
received.  See 38 C.F.R. § 20.1304(c) (2001) ("Any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board . . . must be referred to the agency 
of original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative.")  As 
such, this evidence must be referred to the RO for 
consideration and the issuance of a Supplemental Statement of 
the Case.

The Joint Motion noted that a remand was required due to the 
June 2001 Board decision's failure to address an August 1998 
General Counsel opinion (VAOPGCPREC 9-98) holding that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  However, 
it is not clear from the record before the Board whether any 
arthritis of the veteran's knees is related to her service 
connected patellofemoral syndrome.  The Board is of the 
opinion that based on the facts and circumstances of this 
case the veteran should be afforded a VA examination for the 
purpose of determining whether any arthritis is related to 
her service connected patellofemoral syndrome and to 
determine the current severity of her service-connected 
patellofemoral syndrome.

In addition, in an August 2001 letter, the veteran indicated 
that she has received treatment for her knees at the Naval 
Medical Center in Portsmouth, Virginia.  Although a letter 
from a treating physician at the Naval Medical Center is of 
record, treatment records are not associated with the claims 
file.  The VA's duty to assist the veteran includes obtaining 
these records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided her treatment for her knees.  
After obtaining any necessary 
authorizations, the RO should obtain and 
associate records specified by the 
veteran with the claims file, including 
records from the Naval Medical Center 
referenced in the veteran's August 2001 
letter.

3.  The veteran should be afforded an 
examination of her knees to determine the 
severity and manifestations of her 
service-connected disability.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail.  In 
accordance with 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
should clearly indicate whether any pain 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  Further, the examiner should state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by visible behavior.  The 
examiner is further requested to indicate 
whether any arthritis of the knees that 
may be present is causally or 
etiologically related to the service 
connected patellofemoral syndrome.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2001), copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

4.  After completion of all required 
actions, the RO should review the record 
and determine whether the benefits sought 
can be granted.  In reviewing the 
veteran's claims, the RO must consider 
whether the veteran is entitled to 
separate ratings for arthritis in 
accordance with such provisions as 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  If 
the benefits sought are not granted, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




